UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6256


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HOPETON FRANK GOODEN, a/k/a Richard Doleson, a/k/a Michael
Frank Burke,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:06-cr-00313-FL-1; 5:11-cv-00097-FL)


Submitted:   June 23, 2014                 Decided:   June 26, 2014


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hopeton Frank Gooden, Appellant Pro Se.    Jason Harris Cowley,
Assistant United States Attorney, Michael Gordon James, Shailika
K. Shah, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hopeton         Frank    Gooden       seeks    to     appeal      the      district

court’s    order       accepting     the     recommendation           of    the    magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2012) motion

and its order denying his Fed. R. Civ. P. 59(e) motion.                                          The

orders are       not     appealable     unless       a    circuit      justice         or    judge

issues      a      certificate          of        appealability.                  28        U.S.C.

§ 2253(c)(1)(B) (2012).              A certificate of appealability will not

issue     absent       “a    substantial       showing       of       the    denial         of     a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that    reasonable         jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.    Cockrell,         537    U.S.       322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Gooden has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                       We

dispense     with        oral   argument       because       the       facts       and       legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3